Citation Nr: 0730473	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-30 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
lumbosacral strain.  

2.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a bilateral hip disability, to include 
as secondary to service-connected lumbosacral strain, and 
continued a 10 percent rating for a low back disability.  The 
veteran testified before the Board in April 2007.  


FINDINGS OF FACT

1.  The veteran's current bilateral hip disability first 
manifested more than one year after his separation from 
service and is unrelated to his service or to any incident 
therein, and is not shown to be the result of or aggravated 
by his service-connected low back disability.  

2.  The veteran's low back disability is manifested by no 
more than slight lumbosacral strain or limitation of motion 
of the thoracolumbar spine, and no more than slight 
intervertebral disc syndrome, with no incapacitating episodes 
during the past 12 months.  Ankylosis has not been shown.  
  

CONCLUSIONS OF LAW

1.  The veteran's current bilateral hip disability was not 
incurred in or aggravated by his active service, and is not 
proximately due to or the result of the service-connected low 
back disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for a rating higher than 10 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5292, 5293, 5295 (2002 and 2003), 5003, 
5236, 5237, 5242, 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, like arthritis, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his bilateral hip 
disability due to his service-connected low back disability.  

On VA examination in November 2003, the veteran reported 
falling off a truck in 1963 during military service and 
injuring his low back, both knees, left elbow, and right 
shoulder.  He stated that he was treated with rest and pain 
medicine, and an x-ray revealed no fractures or dislocations.  
He further reported that he did not injure or fracture his 
hips in this accident.  He stated that he began experiencing 
pain in both hip joints in 1994, was diagnosed with 
degenerative osteoarthritis that was more expressed in the 
left hip, and had a total left hip replacement.  He 
complained of pain in both hip joints.  Examination revealed 
painful and limited range of motion in the left hip and pain 
on palpation of the right anterior hip with full range of 
motion in the right hip joint.  An x-ray showed left hip 
total replacement with no loosening of the hip joint and 
right hip degenerative osteoarthritis.  The examiner reviewed 
the entire case file and diagnosed the veteran with total 
left hip replacement in 1994 due to degenerative 
osteoarthritis and degenerative osteoarthritis of the right 
hip joint.  He opined that the veteran's bilateral hip 
disability was not related to the sprain of his low back, and 
that his hip disability was age-related rather than traumatic 
by origin.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds that the November 2003 medical 
opinion is probative based on the examiner's thorough and 
detailed examination of the veteran as well as his review of 
the entire case file.  In addition, there is no contrary 
competent medical opinion of record.  Accordingly, the Board 
finds that service connection for the veteran's bilateral hip 
disability, as secondary to his service-connected low back 
disability, is not warranted.   
   
The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for a 
bilateral hip disability.  

The veteran's service medical records are negative for any 
symptoms or treatment of a bilateral hip injury or 
disability.  He made no complaints regarding his hips at a 
January 1983 separation examination, and his lower 
extremities were found to have no abnormalities.  Since there 
were no recorded complaints of symptoms of a bilateral hip 
disability during approximately 21 years of service and the 
veteran's hips were found to be normal on examination at 
separation, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
bilateral hip disability.  38 C.F.R. § 3.303(b).  The first 
post-service clinical evidence of record of a hip disability 
is a May 1994 private medical report where the veteran 
complained of experiencing left lateral hip and anterior 
groin pain for the previous ten years that had worsened over 
time.  He reported significantly increasing pain when he 
ambulated and occasional radiation to the left lower lumbar 
region.  He stated that his pain was worsened by ambulation, 
bending, and hip motion.  There was occasional radiation of 
pain below the knee, but most of the pain was along the 
lateral hip and anterior thigh.  An x-ray of the lateral left 
hip revealed bone on bone apposition and peripheral 
osteophytes in the femoral head with significant narrowing.  
There was a gun stock deformity to the femoral head and an 
early osteophyte in the left inferior hip.  The diagnosis was 
painful disabling left hip degenerative joint disease.  In a 
September 1994 private medical report, the veteran underwent 
a left hip non-cemented replacement for his left hip 
degenerative joint disease.  Private medical records dated 
from May 1994 to January 2004 show that the veteran received 
intermittent treatment for his left hip degenerative joint 
disease.  

On VA examination in November 2003, the veteran reported 
falling off a truck in 1963 during military service and 
injuring his low back, both knees, left elbow, and right 
shoulder.  There were no fractures or dislocations found, and 
he was treated with rest and pain medicine.  He reported that 
he did not injure his hips in this accident.  He stated that 
he began experiencing pain in both hip joints in 1994, was 
diagnosed with degenerative osteoarthritis that was more 
expressed in the left hip, and had a total left hip 
replacement.  He currently complained of pain in both hip 
joints.  Examination revealed painful and limited range of 
motion in the left hip and pain on palpation of the right 
anterior hip with full range of motion in the right hip 
joint.  An x-ray showed left hip total replacement with no 
loosening of the hip joint and right hip degenerative 
osteoarthritis.  The examiner reviewed the entire case file 
and diagnosed the veteran with degenerative osteoarthritis of 
the right hip joint and total left hip replacement in 1994 
due to degenerative osteoarthritis.  He opined that the 
veteran's bilateral hip disability was not related to the 
sprain of his low back, and that his hip disability was age-
related rather than traumatic by origin.  

An April 2004 x-ray of the veteran's pelvis and right hip 
showed moderately severe arthritic change of the right hip.  
There was joint space narrowing and hypertrophic spurring.  
The physician did not find any acute abnormalities of the 
visualized portions of the hip.  At no time did any treating 
provider relate the veteran's bilateral hip disability to his 
period of active service.   

The veteran testified before the Board at a travel board 
hearing in April 2007.  Testimony revealed that he fell off a 
refueling truck in service and landed on his left side.  He 
testified that he was treated for his back after the accident 
and experienced pain all down his left side that radiated 
down his left leg and continued after service.  He further 
testified that he did not receive treatment for his left hip 
until he was referred to a hip specialist by his back 
specialist.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a direct nexus between military service 
and the veteran's current bilateral hip disability.  The 
evidence is also against a finding that the hip disability is 
a result of the veteran's service-connected low back 
disability.  In addition, arthritis (or any other hip 
disability) was not diagnosed within one year of separation, 
so presumptive service connection for a bilateral hip 
disability is not warranted.  

The veteran contends that his current bilateral hip 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's bilateral hip disability is in May 1994, 
approximately 11 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
bilateral hip disability developed in service.  Therefore, 
the Board concludes that the bilateral hip disability was not 
incurred in or aggravated by service.  In addition, the Board 
finds that the evidence is against a finding that the 
veteran's bilateral hip disability is proximately due to, the 
result of, or aggravated by his service-connected low back 
disability.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.    38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2006).  

During the course of this appeal (i.e. from September 5, 
2003, when the veteran filed his claim for an increased 
evaluation), the regulations for rating disabilities of the 
spine were revised, effective September 26, 2003.  See 68 
Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006). 

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified. These reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).   

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.  

The veteran's low back disability in this case has been rated 
as 10 percent disabling under DC 5295, which contemplates 
lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 (2002).  
Other applicable diagnostic codes include DC 5292, which 
contemplates limitation of motion of the lumbar spine, DC 
5293, which contemplates intervertebral disc syndrome, and DC 
5294, which contemplates sacroiliac injury and weakness.  
Sacroiliac injury and weakness are rated using the criteria 
for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5292, 5293, 
5294, 5295 (2002).    

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in January 2007, the veteran had 10 degrees 
extension, 70 degrees flexion, 30 degrees lateral bending 
bilaterally, and 30 degrees lateral rotation bilaterally.  It 
was specifically noted that there was painful and limited 
range of motion.  

Based upon the ranges of motion recorded at the above 
examination, the Board concludes that the veteran's 
limitation of motion falls at most within the slight range, 
even when taking into account the dictates of Deluca (again, 
it is noted that pain limited motion to the findings listed 
above).  At no time has his range of motion been noted to be 
moderately limited.  Thus, under the old qualitative criteria 
for evaluating limitation of motion of the lumbar spine, the 
veteran's low back disability was slight, for which a 10 
percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Thus, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular 
case.    

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 10 percent rating.  According to the new regulations, 
his ranges of motion fall within the requirements for a 10 
percent rating: forward flexion greater than 60 degrees but 
not greater than 85 degrees; or combined range of motion 
greater than 120 degrees but not greater than 235 degrees.  
38 C.F.R. § 4.71a, DCs 5236, 5237, 5242 (2006).  At no time 
has the veteran's forward flexion been found to be greater 
than 30 degrees but not greater than 60 degrees, or his 
combined range of motion found to be less than 120 degrees.  
Thus, the new schedular criteria of DCs 5236, 5237 and 5242 
cannot serve as a basis for an increased rating either.  

Additionally, when rated under the "old" diagnostic code for 
lumbosacral strain, the veteran's low back disability does 
not satisfy the qualitative criteria for a rating higher than 
10 percent under the old version.  Under the old schedular 
criteria of DC 5295, a higher rating of 20 percent was not 
warranted unless there was muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  In 
this case, there is no evidence of any spasm of the 
paravertebral muscles on extreme forward bending.  
Furthermore, the veteran's lateral spine motion was found to 
be normal.  Thus, the old schedular criteria of DC 5295 may 
not serve as a basis for an increased rating in this 
particular case.  The Board notes that there is not a "new" 
set of criteria for rating a lumbosacral strain other than 
the General Rating Formula for Disease and Injuries of the 
Spine already discussed above.  

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under this code, a 20 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least two weeks but less than four during the 
past 12 months.  Incapacitating episodes were defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Here, there is no evidence that the veteran had 
any incapacitating episodes or hospital admissions related to 
his low back disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under this version of this 
diagnostic code.  

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities 
are rated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5243, Note 1, Note 2 (2003-04).  

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.  

Turning first to the orthopedic manifestations, on VA 
examination in January 2007, the veteran had 10 degrees 
extension, 70 degrees flexion, 30 degrees lateral bending 
bilaterally, and 30 degrees lateral rotation bilaterally.  
All limits of motion were noted to produce pain.  Taken 
together, these ranges of motion would warrant a rating of 10 
percent under the general rating formula.  The requirements 
for a higher rating under the general rating formula, forward 
flexion of the lumbar spine greater than 30 degrees but not 
greater than 60 degrees; or combined range of motion less 
than 120 degrees, are not demonstrated.  38 C.F.R. § 4.71a, 
DC 5237 (2006).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).  

The VA examination of January 2007 reflected that the 
veteran's back was painful on motion.  The examination 
further revealed that the veteran's deep tendon reflexes were 
1+ equal bilaterally.  His straight leg raise was negative 
from a sitting position and 1+ in the left from a lying 
position, from flexion 60 degrees.  His pinprick test was 
normal, and his Babinski test was negative bilaterally.  No 
neurological deficiencies were found.  While the veteran has 
complained of sensory abnormalities related to his low back 
disability, including pain that radiated into both legs and 
occasional numbness in both legs, the medical evidence does 
not support a conclusion that the veteran has radiculopathy 
or any other neurological symptoms amounting to any 
incomplete paralysis of any nerves.  Thus, the evidence does 
not support any additional rating for neurological 
impairment. 

The veteran has been assigned a disability rating of 10 
percent under the rating criteria for lumbosacral strain.  
The Board finds that the criteria for a rating greater than 
10 percent for the spine disability are not met under any of 
the spinal rating criteria applicable.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 10 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability, as there is no objective evidence of any 
neurological manifestations.  The Board has considered the 
"benefit-of-the-doubt" rule in reaching this decision. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003 and March 
2006; rating decisions in December 2003 and March 2004; a 
statement of the case in August 2005; and a supplemental 
statement of the case in January 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  







ORDER

Service connection for a bilateral hip disability, to include 
as secondary to service-connected lumbosacral strain, is 
denied.  

An increased rating for lumbosacral strain is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


